Title: From George Washington to Francis Fauquier, 19 June 1758
From: Washington, George
To: Fauquier, Francis

 

[Fort Loudoun, 19 June 1758]
To the Honble Governor FarquierHonble Sir

The Letter herewith Inclosd, woud have been sent according to the date, but I have been waiting till now for Captn Rutherfords Pay Roll, his Company being much dispersd in the Ranging Service.
This day the Prince William Militia are to March for the South Branch, to relieve two Companies of my Regiment, agreable to Orders. Inclosd is a return of their present Strength. I shoud think myself difficient in my duty were I to pass over in Silence the transactions of and State of this Company from their first coming out—about the 20th Ulto.
One hundred Militia then, were Orderd from Prince William County (but what time I cant exactly say) by Mr President Blair. instead of that number they sent 73 and not one of them was provided with either Arms or ammunition, as the Law directs, by which means they were useless, but became instead a ⟨illegible⟩ burthen to the Country, as they receivd their Allowance of Provisions & had their Pay running on. This matter was represented to Colo. Henry Lee, Lieutt of that County, by Sir Jno. St Clair then Commanding Officer here. The Consequence of this representation was—that about the first of this Instt near 100 Arms were sent up, out of which number Scarce 5 were Serviceable; and not more than 30 coud possibly be made to Fire. This was also represented to Colo. Lee, who after confessing a Concern for it, said, they expect Arms from England, (I think) every day, and takes no further Acct of the matter that I have yet heard of. I immediately set Smiths to repairing their arms, and have at last, with the Assistance of 35 old Muskets which I causd to be deliverd out of the Store here, got this Company, which shoud consist of 100 Men (thô there is but 68) at last compleated.
Till this time, they have been a dead expence to the Publick, and no Service to the Inhabitants—This Sir, ⟨illegible⟩ Facts, and really merit repr⟨illegible⟩, for if such behaviour is sufferd to escape unnoticed, the most destructive Consequences may accrue to the Country, in the present case for Instance, if the Troops

had Marchd agreeable to Orders at first Orders, the Companies on the South Branch woud have been drawn off, and the Inhabitants left either destitute of relief, or have come of with them, which they were determined to do—This I understand actually happend in Augusta County when Majr Lewis came from thence, by the negligence, I suppose, of the County Lieutenants—I am with due respect Yr Honrs Most Obedt Hble S⟨ervt⟩

Go: Washington
Fort Loudoun 19th June 1758

